DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020, has been entered.
Current Status of 15/514,876
Claims 1, 3-8, and 11-23 have been examined on the merits.  Claims 1, 3-8, and 11-18 are previously presented.  Claims 19-23 are new.
Priority
Applicants identify the instant application, Serial #:  15/514,876, filed 03/28/2017, and having 2 RCE-type filings therein, as a national stage entry of PCT/US2016/055123, International Filing Date: 10/03/2016.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 19, 2020.
The Examiner has reviewed the claim amendments and Reply of 06/19/2020.

Regarding the Objection against Incorrect ADS (see paragraph 6 of previous Office Action):
A petition under 37 CFR 1.78(e) to accept a delayed priority claim was filed June 19, 2020 concurrent to filing this RCE.  However, the petition does not satisfy item (iii) (see “Decision on Petition Under 37 CFR 1.78(e)” of January 28, 2021, previously mailed to Applicants).  As such, the Patent Office has dismissed (without prejudice) the Petition of June 19, 2020.
Therefore, the ADS of June 19, 2020, in which PCT/US2016/0055123 is listed as a continuation-in-part of PCT/US2015/054040, filed 10-05-2015 (see below), is NOT accepted because it is NOT listed in the Filing receipt or in PALM.  This ADS will not be entered into the record.
Applicants must delete the following when they resubmit a corrected ADS:  
    PNG
    media_image1.png
    154
    734
    media_image1.png
    Greyscale
 since it is not reconciled with PALM or the filing receipt on file for this application.
Applicants must file a corrected ADS reflecting only the following priority information currently in PALM (below) or successfully petition the Office to update priority claims (with filing of a corrected ADS), as required:

    PNG
    media_image2.png
    224
    1144
    media_image2.png
    Greyscale
 .
Since the claims are otherwise in condition for allowance, prosecution is closed on the merits.  However, an allowance cannot be mailed until the ADS is corrected as per, above.
This application is in condition for allowance except for the following formal matters: 
A corrected Application Data Sheet (ADS) consistent with the above discourse, is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Conclusion
Claims 1, 3-8, and 11-23 are allowable as written for the reasons stated within paragraphs 11-16 of the Notice of Allowance of 09/23/2019.  These “Reasons For Allowance” are still valid for base claims 1 and 11-12, upon which all other claims depend.
A thorough review of the attached STN text search (see “SEARCH 6” in enclosed search notes) did not retrieve any prior art references.  Furthermore, a review of said transcript by inventor and assignee/owner name search did not retrieve any double patent references.
Furthermore, a review of PALM and PE2E SEARCH databases by assignee/owner and inventor name searches (see “SEARCH 1” through “SEARCH 4” enclosed in search notes) did not retrieve any double patent references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625